Exhibit 10.1
FIRST AMENDMENT TO
HILAND HOLDINGS
LONG-TERM INCENTIVE PLAN
     WHEREAS, Hiland Partners GP Holdings, LLC, a Delaware limited liability
company (the “Company”), the general partner of Hiland Holdings GP, LP, a
Delaware limited partnership (the “Partnership”), has adopted the Hiland
Holdings Long-Term Incentive Plan (the “Plan”);
     WHEREAS, pursuant to Section 7 of the Plan, the Board of Directors of the
Company (the “Board”) or the committee appointed by the Board to administer the
Plan may amend the Plan;
     WHEREAS, the Board desires to amend the definition of “Affiliate” contained
in Section 2 of the Plan;
     NOW, THEREFORE, the Plan shall be amended as follows effective as of
November 6, 2008:
1. The definition of “Affiliate” contained in Section 2 of the Plan shall be
deleted in its entirety and the following shall be substituted therefore:
     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise; provided, however that, after November 6, 2008, any entity controlled
directly or indirectly by any of the Hamm Parties, other than the Company, the
Partnership or any of their respective subsidiaries, shall not be considered an
Affiliate of the Company, the Partnership or any of their respective
subsidiaries for purposes of the Plan or any Awards granted thereunder, except
those Awards held on November 6, 2008 by a Pa rticipant who is an employee of
any entity controlled directly or indirectly by any of the Hamm Parties, other
than the Company, the Partnership or any of their respective subsidiaries, on
November 6, 2008.”
2. Capitalized terms used but not defined herein shall have the meanings
attributable to them in the Plan.
3. As amended hereby, the Plan is specifically ratified and reaffirmed.

 